FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                       Mar 30 2012, 9:55 am
any court except for the purpose of
establishing the defense of res judicata,
                                                                   CLERK
collateral estoppel, or the law of the case.                     of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

PETER D. TODD                                     GREGORY F. ZOELLER
Elkhart, Indiana                                  Attorney General of Indiana

                                                  BRIAN REITZ
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

DECARLOS J. FREEMAN,                              )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 20A04-1111-CR-619
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                    APPEAL FROM THE ELKHART SUPERIOR COURT
                         The Honorable David C. Bonfiglio, Judge
                             Cause No. 20D06-1106-FD-213



                                           March 30, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

      DeCarlos Freeman appeals his two convictions for resisting law enforcement, one

as a Class D felony and one as a Class A misdemeanor, following his guilty plea.

Freeman raises a single issue for our review, namely, whether his guilty plea was void ab

initio because the State did not reduce the plea agreement to writing.        We affirm

Freeman’s convictions.

                      FACTS AND PROCEDURAL HISTORY

      On June 25, 2011, Freeman fled from a law enforcement officer and then

physically struggled with the officer when the officer caught him. On June 29, the State

charged Freeman with receiving stolen property, as a Class D felony; resisting law

enforcement, as a Class D felony; and resisting law enforcement, as a Class A

misdemeanor.

      On October 12, 2011, Freeman’s counsel orally informed the court that Freeman

would be pleading guilty to the two charges of resisting law enforcement, in exchange for

which the State would dismiss the receiving stolen property charge. Freeman’s counsel

further informed the court that the sentences for the two resisting charges were to run

concurrently.

      The trial court advised Freeman of his rights and the effects pleading guilty would

have on those rights. The court also advised Freeman of the potential penalties for the

crimes he had committed.        Freeman informed the court that he understood its

advisements and then provided a factual basis for the plea. The court accepted Freeman’s

guilty plea and sentenced him accordingly. This appeal ensued.


                                           2
                            DISCUSSION AND DECISION

       The only argument Freeman raises on appeal is whether his plea agreement is void

ab initio because it was not reduced to writing. Specifically, Freeman avers that his plea

agreement violates Indiana Code Section 35-35-3-3(a)(1), which requires plea

agreements on felony charges to be “in writing.”

       Freeman acknowledges on appeal that the Indiana Supreme Court has not

interpreted Indiana Code Section 35-35-3-3(a)(1)’s “in writing” requirement strictly. For

example, in Badger v. State, 637 N.E.2d 800, 804 (Ind. 2994), our supreme court stated:

       The lesson of [our prior decisions on oral plea agreements] is that courts
       must enforce agreements between the prosecution and a defendant, even if
       those agreements are oral and therefore outside the statutory framework,
       either if the State has materially benefitted from the terms of the agreement
       or if the defendant has relied on the terms of the agreement to his
       substantial detriment.

Moreover, this court has further explained that, whether oral or otherwise, once a trial

court is informed of the terms of a plea agreement and it accepts that agreement, the court

is bound by its terms. Shepperson v. State, 800 N.E.2d 658, 660 (Ind. Ct. App. 2003);

see also Ind. Code § 35-35-3-3(e) (“If the court accepts a plea agreement, it shall be

bound by its terms.”).

       Here, after noting Badger and Shepperson, Freeman concedes that, “[i]f the court

follows the line of cases related to the issue raised by Freeman, [his] appeal fails.”

Appellant’s Br. at 2. Nonetheless, Freeman asserts that we should not follow the case

law but instead should apply the “clear and unambiguous” language of Indiana Code

Section 35-35-3-3. Id. But the Indiana Code also unambiguously binds a trial court to

the terms of an accepted plea agreement. I.C. § 35-35-3-3(e). Thus, when faced with the
                                            3
scenario of an accepted oral plea agreement, this court in Shepperson concluded that the

accepted oral plea agreement had the same binding effect as a written agreement. We

agree with that conclusion. See also Rogers v. State, 715 N.E.2d 428, 429 (Ind. Ct. App.

1999) (holding that the trial court was bound by the terms of the oral plea agreement once

the court accepted the agreement).

      Freeman does not suggest that the trial court failed to properly follow the terms of

his plea agreement. Accordingly, we hold that the trial court did not err when it accepted

Freeman’s oral plea agreement. The trial court properly followed the terms of the plea

agreement, and Freemen got the benefit of his bargain with the State. Thus, we affirm his

convictions.

      Affirmed.

RILEY, J., and DARDEN, J., concur.




                                            4